     Case 4:20-cv-00188-WTM-CLR Document 6 Filed 08/31/21 Page 1 of 5




                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION
CHARLES RICE,                      )
                                   )
     Petitioner,                   )
                                   )
v.                                 )           CV420-188
                                   )
WARDEN WHITE,                      )
                                   )
     Respondent.                   )

                   REPORT AND RECOMMENDATION

     Charles Rice has filed a Petition for Writ of Habeas Corpus under

28 U.S.C. § 2254, alleging defects in his state criminal case. Doc. 1. He

asserts that his trial counsel provided ineffective assistance for failing to

present allegedly exculpatory evidence, that the prosecution failed to

provide him with allegedly exculpatory evidence, in violation of Brady v.

Maryland, 373 U.S. 83 (1963), that there was a “confrontation clause

violation,” concerning witnesses “not subpoena[ed],” and that his trial

counsel did not investigate or present an insanity defense based on

petitioner’s alleged “mental deppression [sic].” Doc. 1 at 5-10. Since Rice

appears to be indigent, his motion for leave to proceed in forma pauperis

is GRANTED. Doc. 2. Preliminary review under Rule 4 of the Rules
     Case 4:20-cv-00188-WTM-CLR Document 6 Filed 08/31/21 Page 2 of 5




Governing Section 2254 Cases shows, however, that his petition must be

dismissed.

     Rice’s state collateral challenges to his conviction remain pending.

See doc. 1 at 2-3 (discussing habeas petition filed in Telfair County State

Court on March 16, 2020).       Rice’s petition is explicit that collateral

proceedings in the state court remain “pending,” as of the date of his

filing. See id. at 2, 12. Before seeking § 2254 relief, however, petitioners

must “fairly present” their claims to state courts to give them a “full and

fair opportunity to resolve federal constitutional claims.” O’Sullivan v.

Boerckel, 526 U.S. 838, 845 (1999); 28 U.S.C. § 2254(b)(1)(A) (habeas

petitioners must “exhaust[ ] the remedies available in the courts of the

State” before seeking federal relief); see also Reedman v. Thomas, 305 F.

App’x 544, 546 (11th Cir. 2008) (“Generally, when a petitioner has failed

to exhaust state remedies, the district court should dismiss the petition

without prejudice to allow exhaustion.”). Rice, by his own admission, has

yet to do that. He must fully exhaust his “right under the law of the State

to raise, by any available procedure, the question presented.” 28 U.S.C.




                                     2
      Case 4:20-cv-00188-WTM-CLR Document 6 Filed 08/31/21 Page 3 of 5




§ 2254(c) (emphasis added). That includes awaiting a response from the

state court. 1

      Because it “plainly appears from the petition . . . that the petitioner

is not entitled to relief” at this time, the Court “must dismiss the petition

and direct the clerk to notify the petitioner.” Rule 4, Rules Governing

Section 2254 Cases. Accordingly, this petition should be DISMISSED

without prejudice for lack of exhaustion. 2 His motions for discovery

and for an evidentiary hearing are DENIED. Docs. 4 & 5. This Report

and Recommendation (R&R) is submitted to the district judge assigned



1
  The Court notes that the attachment to Rice’s petition, which includes documents of
uncertain provenance apparently from his prosecution, is peppered with statements
indicative of, if not explicitly avowing, “sovereign citizen” arguments. See doc. 1-1 at
7 (portion of a transcript including a statement by the “defendant” stating “I’m a
sovereign American national and I’m under common law jurisdiction and under
originally (sic) jurisdiction.”), 10-15 (a “notice” including the statement “I, the
Undersigned, tendering this document, am a Private People of Posterity; a Sovereign
Personam Sojourn; by fact; not a 14th Amendment citizen or surety within; or subject
for; or allegiance to; your corporate “UNITED STATES” . . .”); 16 (a “Hold Harmless
and Indemnity Agreement Non-Negotiable Between the Parties”); 17-20 (a “Security
Agreement”); 21-22 (UCC Financing Statements). As one court has explained:
“Regardless of an individual’s claimed status of descent, be it as a ‘sovereign citizen,’
a ‘secured-party creditor,’ or a ‘flesh-and-blood human being,’ that person is not
beyond the jurisdiction of the courts. These theories should be rejected summarily,
however they are presented.” United States v. Benabe, 654 F.3d 753, 767 (7th Cir. 2011)
(emphasis added).

2 A stay of this case is also not warranted, as petitioner has made no showing of “good
cause” for his “failure to exhaust his claims first in the state court.” Rhines v. Weber,
544 U.S. 269, 277 (2005).

                                           3
     Case 4:20-cv-00188-WTM-CLR Document 6 Filed 08/31/21 Page 4 of 5




to this action, pursuant to 28 U.S.C. § 636(b)(1)(B) and this Court’s Local

Rule 72.3.    Within 14 days of service, any party may file written

objections to this R&R with the Court and serve a copy on all parties.

The document should be captioned “Objections to Magistrate Judge’s

Report and Recommendations.” Any request for additional time to file

objections should be filed with the Clerk for consideration by the assigned

district judge.

      After the objections period has ended, the Clerk shall submit this

R&R together with any objections to the assigned district judge. The

district judge will review the magistrate judge’s findings and

recommendations pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are

advised that failure to timely file objections will result in the waiver of

rights on appeal. 11th Cir. R. 3-1; see Symonette v. V.A. Leasing Corp.,

648 F. App’x 787, 790 (11th Cir. 2016); Mitchell v. United States, 612 F.

App’x 542, 545 (11th Cir. 2015).

      Applying the Certificate of Appealability (COA) standards, which

are set forth in Brown v. United States, 2009 WL 307872 at * 1-2 (S.D.

Ga. Feb. 9, 2009), the Court discerns no COA-worthy issues at this stage

of the litigation, so no COA should issue. 28 U.S.C. § 2253(c)(1); see

                                    4
     Case 4:20-cv-00188-WTM-CLR Document 6 Filed 08/31/21 Page 5 of 5




Alexander v. Johnson, 211 F.3d 895, 898 (5th Cir. 2000) (approving sua

sponte denial of COA before movant filed a notice of appeal). And, as

there are no non-frivolous issues to raise on appeal, an appeal would not

be taken in good faith. Thus, in forma pauperis status on appeal should

likewise be DENIED. 28 U.S.C. § 1915(a)(3).

     SO REPORTED AND RECOMMENDED, this 31st day of

August, 2021.

                                             _________________________
                                             __
                                              _____________________
                                                                 ________
                                                                       _ ____
                                             Christopher
                                             Chriistop
                                                     phheer L. Ray
                                             United
                                             U       States
                                                it d St   t M Magistrate
                                                                  i t t J   Judge
                                                                              d
                                             Southern District of Georgia




                                    5
